Title: Louis Pio to Thomas Jefferson, [received 1 May 1819]
From: Pio, Louis
To: Jefferson, Thomas


          
            Mon Digne, et Respectable ami
            ce 24. 1819. [received 1 May 1819] Paris, rue St honoré n° 284. près S. Roch.
          
          Les papiers publics m’avaient fort effrayé ces jours-ci en annonçant votre maladie. Graces au Ciel j’ai été tranquillisé tout de suite par votre ambassadeur Mr Gallatin, qui me dit, que vous etes retabli en bonne santé, et quel’humanité espére de vous posseder encore pendant de Longues années. Utinam! Moi, je tire à ma fin de toute maniere, physiquement, et civilement. J’ai été cloué quatre mois dans le lit à cause d’une blessure, que le hazard m’a procurée dans la rue. à present je suis hors du lit, mais d’une faiblesse extreme, et ce qu’il y a de pire, que je suis obbligé pour vivre d’avoir recours à mes meilleurs amis. Hier précisement le brave Mr De la Fayette, le compatriote des deux mondes, m’a envoyé encore de l’argent assez pour me soutenir au moins un mois. Mes rentes sur l’Etat sont si peu de choses, et Les Leçons de Langue sont cessées, car je ne puis plus marcher. N’importe; je me suis sacrifié pour la Liberté; vous m’en avez instillé les premiers principes, et je suis digne d’être homme. Les Français, et les autres Peuples del’Europe en diront ils autant? Cela viendra, mais mes yeux seront fermés. C’est bien consolant pour les gens qui pensent de voir aujourdhui le nom de la Fayette parmi nos Deputés. J’en augure bien, et vous? Portez vous bien; ne m’oubliez pas, car certainement je suis le Doyen des vos amis Etrangers. Vale
          
            Pio
          
         
          Editors’ Translation
          
            
              My worthy, and respectable friend 
              The 24th. 1819. [received 1 May 1819] Paris, Rue St. Honoré Number 284. near St. Roch.
            
            The public newspapers have recently frightened me very much by announcing your illness. Thank God that I was immediately reassured by your ambassador, Mr. Gallatin, who told me that you had recovered your good health and that humanity could expect to keep you for many more years. Utinam! As for myself, I am approaching the end in every way, physically and in a civic sense. An injury I received accidentally in the street confined me to my bed for four months. Though I am now out of bed, I am extremely feeble and, even worse, forced to rely for survival on my closest friends. Yesterday, in fact, the good Mr. Lafayette, compatriot of the two worlds, again sent me enough money to sustain me for at least a month. My annuities from the state are trifling, and I had to stop giving language lessons because I can no longer walk. It does not matter. I have sacrificed myself for liberty. You instilled in me its first principles, and I am worthy of manhood. Can the French and the other peoples of Europe say as much? That day will come, but my eyes will be closed. Thoughtful people find it very comforting to see Lafayette’s name today among our deputies. I think this bodes well, do you not? Stay well and do not forget me, as I am surely your oldest foreign friend. Vale
            
              Pio
            
          
        